Citation Nr: 1330561	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition of R. J., as a helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to August 1964.  His son, R. J., is the subject of the appeal for recognition as a helpless child.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the Virtual VA and VBMS system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  In June 2007, the Veteran submitted a letter from the Social Security Administration (SSA) dated April 2007.  This letter noted that Social Security Insurance (SSI) disability was established for his son, R. J., with disability onset of September 1995 and SSI eligibility was from November 1996 to January 2005.  In April 2008, the RO requested records from SSA; however, no response was documented in the file nor any notation that a follow-up request was submitted.  In November 2008, the Veteran submitted a letter from SSI dated April 1996 which noted R. J. was eligible to receive SSI and payment began in September 1995.

Records from SSA may potentially be relevant to the claim on appeal, but those records are not associated with the claims file.  When VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, VA must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998); see also 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002) (emphasizing the need for VA to obtain records from any Federal agency).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of its decision(s), awarding the Veteran's son, R. J., SSI disability benefits, as well as copies of all medical records underlying the determination(s).  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


